DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glukhoy (US pub 9484190).
With respect to claim 9, Glukhoy teaches an apparatus for processing a substrate, the apparatus comprising (see figs. 1-13, particularly fig. 7 and associated text): 
a processing chamber; and 
a showerhead 20 in the processing chamber and having a first zone (middle at 138-1’,138-2’ hole area), a second zone (at 138p hole area), and a third zone (at 138b hole area), the first zone being at a first side (middle of showerhead) of the showerhead, the third zone being at a second side (edge of showerhead) of the showerhead opposite to the first side, the first zone having a plurality of first holes 138-1’,138-2’) with a first size, the second zone having a plurality of second holes 138p with a second size hole, and third zone having a plurality of third holes 138b with a third hole size,   
arcuate interface therebetween, and 
wherein the third holes are larger than the second holes, an area of the first zone is larger than an area of the third zone, and the second zone and the third zone define an arcuate interface therebetween.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glukhoy (US pub 9484190).
With respect to claims 10, 11, and 12, Glukhoy fails to teach the ranges for the first, second, and third hole sizes.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal values or ranges for the first, second, and third hole sizes through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 5, Glukhoy fails to teach the range for the width for the first zone.
ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the width for the first zone through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claims 14, 15, and 16 Glukhoy fails to teach the ranges for the total cross section area of the first holes in the first zone, the total cross section area of the second holes in the second zone, and the total cross section area of the third holes in the third zone.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal values or ranges for the total cross section area of the first holes in the first zone, the total cross section area of the second holes in the second zone, and the total cross section area of the third holes in the third zone through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed rangesare critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814